Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-15, 17, and 19-20 have been considered but are moot based on the new grounds of rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al. US Patent Publication No.  2015/0304390 in view of Hsu US 20120278496, and further in view of Klemets et al (hereinafter Klemets) US 20030236906.

Regarding Claims 1 and 20, Chakarapani discloses a method, comprising: 
receiving, at a user device and from a content server, program content according to at least one transmission-quality-of-service (TXQ) parameter specific to the user device (see Paragraphs 0010-0011, 0014-0016, 0019, and 0026 for disclosing a content server sends program content at a bit-rate (TXQ parameter) specifically selected by the user device);
monitoring a threshold (T) of the program content (see Paragraphs 0011 and 0027-0028 for disclosing the network conditions of the transmission of the program content from the content server to the user device are monitored, noting the threshold at which the network condition becomes unable to support the delivery and playback of the content at the previous bitrate);
using the program content and based on the monitoring, adjusting, by the user device, at least one TXQ parameter (see Paragraphs 0011 and 0027-0029 for disclosing using the monitoring of the program content to detect the network conditions of the transmission of the program content from the content server to the user device, the user device adjusts the bitrate/TXQ parameter);
 transmitting, by the user device, the adjusted at least one TXQ parameter to the content server, wherein the adjusted at least one TXQ parameter includes an update instruction for the content server (see Paragraphs 0011, 0014-0016, 0019, and 0027-0029 for disclosing the user device transmits the requests for the adjusted bit-rate/TXQ parameter to the content server, further noting the request specifying the bit-rate/TXQ parameter instructs the content server to update/adjust the bit-rate/TXQ parameter the content is being transmitted at); and 
see Paragraphs 0011, 0014-0016, 0019, and 0029 for disclosing in response to the user device transmitting the adjusted/lower bit-rate/TXQ parameter to the server, the server sends lower bit-rate segment files of the program content (new) in accordance with the requested adjusted bit-rate causing network data usage by the user device to be reduced in relation to when content was being delivered at a higher bitrate). 
While Chakarapani discloses the user device adjusts the TXQ parameter using the program content in response to, or after, an initial TXQ parameter has been set for the program segment (Paragraphs 0027-0029), Chakarapani is unclear as to doing so in response to, or after, the monitoring a threshold of a duration of content.
Hsu discloses monitoring a threshold of a duration of program content in order to establish a startup bitrate for program content (see Paragraph 0028).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the duration monitoring of Hsu with the system of Chakarapani in order to start playback devices with consistently lower communications bandwidths with a starting video bitrate that will stream properly for those device, while also considering users having a finite tolerance for slow streaming and abandoning streams that are perceived as slow (see Hsu, Paragraph 0025).
While Chakarapani discloses an update instruction for the content server to update a TXQ parameter for the user device, Chakarapani in view of Hsu is unclear as to the content server updating a default TXQ parameter for the user device.
Klemets discloses content server updating a default TXQ parameter for the user device (see Paragraph 0057 for disclosing a streaming rate for streaming media is negotiated between the client and server using a default rate that can be changed/updated by the server device, wherein the default rate can be subsequently renegotiated/updated when initiated by the client device).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the client/server bit rate negotiation of Klemets with the system of Chakarapani in view of Hsu in order to achieve a system that enables streaming media content at a rate independent of the encoded bit rate of the content, allowing streaming of content to continue even when the user has selected various shuffle control options (e.g., pause, stop, fast forward, seek, rewind, etc.), allowing streaming content to be recorded for playback at a later time, and allowing streaming content to be time-shifted (see Klemets, Paragraph 0023).

Regarding claim 2, Chakarapani discloses a method wherein the user device comprises one of a set top box, a Smart phone, a laptop computer having two-way communication capability, a personal digital assistant, a netbook computer, or a tablet computer [Chakarapani 0013].

Regarding claim 4, Chakarapani discloses a method wherein the at least one TXQ parameter is a codec profile or a level parameter [Chakarapani 0008 “highest level of quality”].

Regarding claim 6, Chakarapani discloses a method wherein the level parameter comprises at least one of a bitrate value, a frame rate value, a frame size value, a profile value, a format type, a format level, or a segment duration value [Chakarapani Figure 6 Bitrate options].

Regarding claim 10, Chakarapani discloses a method further comprising: transmitting, to the content server, a request to adjust a bitrate value while receiving the new program content; and .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al. US Patent Publication No.  2015/0304390 in view of Hsu US 20120278496, further in view of Klemets et al (hereinafter Klemets) US 20030236906, and further in view of Brueck et al. US Patent No. 7,818,444.

Regarding Claim 3, Chakarapani in view of Hsu, and further in view of Klemets fails to clearly disclose a method wherein the program content comprises electronically-broadcasted audio data, electronically-broadcasted visual data, electronically-broadcasted meta-data, or a combination thereof. In an analogous art, Brueck discloses a method wherein the program content comprises electronically-broadcasted audio data, electronically-broadcasted visual data, electronically-broadcasted meta-data, or a combination thereof [Col. 6 lines 43-47]. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Chakarapani in view of Hsu, and further in view of Klemets, and Brueck, before the effective filing date of invention, in order to alleviate the problems of reliability, efficiency, and latency [Brueck Col. 2 lines 38-40].

Regarding Claim 5, Brueck discloses a method wherein the codec profile defines a compression algorithm used to compress audio data, video data, meta-data, or combination thereof [Brueck Col. 6 lines 48-53].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al. US Patent Publication No.  2015/0304390 in view of Hsu US 20120278496, further in view of Klemets et al (hereinafter Klemets) US 20030236906, and further in view of Chen et al. US Patent No. 9,544,623.

Regarding Claim 8, Chakarapani in view of Hsu, and further in view of Klemets fails to clearly disclose a method wherein determining the at least one TXQ parameter further comprises determining a mathematical mode of a set of monitored TXQ parameters. In an analogous art, Chen discloses a method wherein determining the at least one TXQ parameter further comprises determining a mathematical mode of a set of monitored TXQ parameters [Col. 13 lines 55-63]. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Chakarapani in view of Hsu, and further in view of Klemets and Chen, before the effective filing date of invention, in order to provide a system that allows a user to view videos at a near-optimal video quality across an entire billing period for any given user without exceeding the user's bandwidth quota is therefore desirable [Chen Col. 2 lines 36-40].

Claims 11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al. US Patent Publication No.  2015/0304390 in view of Hsu US 20120278496, further in view of Klemets et al (hereinafter Klemets) US 20030236906, and further in view of Parker US 20110241637.

	Regarding Claim 11, Chakarapani in view of Hsu, and further in view of Klemets discloses the limitations as seen in the rejection of claim 1. Hsu further discloses the next time a user device receives program content, the user device initially receives program content in accordance with the updated bitrate (see Paragraphs 0024 and 0026-0030).
Chakarapani in view of Hsu, and further in view of Klemets fails to explicitly disclose a persistent state being maintained through a power cycle of a device.
see Paragraph 0012).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the non-volatile memory of Parker with the system of Chakarapani in view of Hsu, and further in view of Klemets in order to usefully store configuration settings, calibration settings, clock timing information, program instructions, and other information that persists through a power-cycle operation of the computer (see Parker, Paragraph 0012).

Regarding Claim 13, Chakarapani discloses the at least one TXQ parameter is a codec profile or a level parameter [Chakarapani 0008 “highest level of quality”].

Regarding Claim 15, Chakarapani discloses the level parameter comprises at least one of a bitrate value, a frame rate value, a frame size value, a profile value, a format type, a format level, or a segment duration value [Chakarapani Figure 6 Bitrate options].

Regarding Claim 19, Chakarapani discloses transmitting, to the content server, a request to adjust a bitrate value while receiving the new program content; and receiving the new program content, from the content server, at the requested bitrate value [Chakarapani 0011].

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al. US Patent Publication No.  2015/0304390 in view of Hsu US 20120278496, further in view of Klemets et al (hereinafter Klemets) US 20030236906, and further in view of Parker US 20110241637, and further in further view of Brueck et al. US Patent No. 7,818,444.



Regarding Claim 14, Brueck discloses a method wherein the codec profile defines a compression algorithm used to compress audio data, video data, meta-data, or combination thereof [Brueck Col. 6 lines 48-53].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al. US Patent Publication No.  2015/0304390 in view of Hsu US 20120278496, and further in view of Klemets et al (hereinafter Klemets) US 20030236906, further in view of Parker US 20110241637, and in further view of Chen et al. US Patent No. 9,544,623.

Regarding Claim 17, Chakarapani in view of Hsu, and further in view of Klemets, and further in view of Parker fails to clearly disclose a method further comprising: prior to transmitting the at least one TXQ parameter, determining, at the user device, a mathematical mode of a set of monitored TXQ parameters. In an analogous art, Chen discloses a method further comprising: prior to transmitting the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
09/21/2021